Opinion filed September 3, 2015




                                     In The


          Eleventh Court of Appeals
                                   __________

                              No. 11-14-00307-CR
                                   __________

                 BRITNEY NICOLE DOKEY, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee

                    On Appeal from the 350th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 10918-D

                     MEMORANDUM OPINION
      Appellant, Britney Nicole Dokey, appeals from the trial court’s judgment
revoking her community supervision for a conviction of tampering with a
government record. In one issue on appeal, Appellant argues that due process of law
requires that proof of a violation of any condition of community supervision should
be beyond a reasonable doubt rather than by a preponderance of the evidence. We
affirm.
                                 Background Facts
      The grand jury indicted Appellant on one count of tampering with a
government record. Appellant pleaded guilty and, under the terms of the plea
agreement, the trial court convicted Appellant, assessed punishment, suspended
Appellant’s sentence of twenty months, and placed Appellant on community
supervision for a term of four years. Subsequently, the State filed a motion to revoke
Appellant’s community supervision and alleged that Appellant had violated multiple
terms of the conditions of her community supervision. Appellant pleaded true to all
seventeen violations. The trial court revoked Appellant’s community supervision
and assessed Appellant’s punishment at confinement for a term of seventeen months
and a fine of $100.
      Appellant argues on appeal, “That a person can be sentenced to seventeen
months in the penitentiary for such matters, proved only by a preponderance of the
evidence, should shock the conscience.” The State contends that Appellant has
waived this argument when she failed to present it to the trial court.
                                      Analysis
      The Court of Criminal Appeals has considered whether a defendant is
“entitled to have the question of [her] revocation decided beyond a reasonable
doubt” and has determined that “the standard of proof necessary to revoke probation
should [not] be as stringent as the one necessary to support the initial conviction.”
Kelly v. State, 483 S.W.2d 467, 469–70 (Tex. Crim. App. 1972); Jones v. State,
No. 11-13-00075-CR, 2015 WL 1471963, at *1 (Tex. App.—Eastland Mar. 26,
2015, pet. ref’d). The State must prove a violation by a preponderance of the
evidence, and proof of any one of the alleged violations is sufficient to uphold the
trial court’s decision to revoke. Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim.
App. 1984); Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.]
1980); Jones, 2015 WL 1471963, at *1. Because the Court of Criminal Appeals has
                                          2
held otherwise, we decline to hold that a violation of community supervision must
be proven beyond a reasonable doubt. We overrule Appellant’s sole issue.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                     JOHN M. BAILEY
                                                     JUSTICE


September 3, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            3